DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 8-10, 12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merriam (US 2010/0277756) in view of Ellis (US 2008/0055627) and Matsugi (US 2004/0114177).
(1) regarding claim 1:
Merriam ‘756 discloses a computing device (100 in Fig. 1 and paragraph [0020]) comprising: 
one or more processors (CPU 180 in Fig. 1); 
one or more memories (memory 130 in Fig. 1); and 

receive, from a printing device, a request for print jobs, wherein the request for print jobs comprises user information that identifies a user (paragraph [0029] and [0034], where a request for print jobs is received and it contains a user correlated pin number that has to be entered in order to gain access to the data), 
Merriam ‘756 discloses all the subject matter as described above except select from a plurality of print jobs, one or more print jobs that correspond to the user information and are assigned to the printing device group, 
generate and transmit to the printing device, second data that identifies the one or more print jobs that correspond to the user information and are assigned to the printing device group, 
receive, from the printing device, a request for a particular print job from the one or more print jobs that correspond to the user information and are assigned to the printing device group, and 
in response to receiving, from the printing device, the request for the particular print job from the one or more print jobs that correspond to the user information and are assigned to the printing device group, transmit the particular print job to the printing device.
However, Ellis ‘627 teaches determine select from a plurality of print jobs, one or more print jobs that correspond to the user information and are assigned to the printing device group (paragraphs [0026]-[0027], where a secure release of a document is being 
generate and transmit to the printing device, second data that identifies the one or more print jobs that correspond to the user information and are assigned to the printing device group (paragraph [0027], where the print driver module sends a message 48 to each of the designated printers indicating that the printer has been designated for secure printing of the print job), 
receive, from the printing device, a request for a particular print job from the one or more print jobs that correspond to the user information and are assigned to the printing device group (paragraph [0027], where the selected designated printer retrieves the document from the user's terminal. For example, the printer may confirm that the input secure release code corresponds with that sent in the message or may forward the secure release code input by the user at step S118 to the user terminal for confirmation), and 
in response to receiving, from the printing device, the request for the particular print job from the one or more print jobs that correspond to the user information and are assigned to the printing device group, transmit the particular print job to the printing device (paragraph [0027], where after confirming the identity of the user then the print job is sent to the printing device).
Having a system of Ellis ‘627 reference and then given the well-established teaching of Merriam ‘756 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Merriam ‘756 to include the limitations as taught by Ellis ‘627 because in having the 
Merriam ‘756 and Ellis ‘627 disclose all the subject matter as described above except the request for print jobs comprises first data to specify a printing device group for the printing device,
However, Matsugi ‘177 teaches the request for print jobs comprises first data to specify a printing device group for the printing device (paragraphs [0027]-[0028] and [0075], when a print job is requested, identification information about the printing group where a particular printer belongs to is exchanged),
Having a system of Matsugi ‘177 reference and then given the well-established teaching of Merriam ‘756 and Ellis ‘627, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Merriam ‘756 and Ellis ‘627 to include the limitations as taught by Matsugi ‘177 because it attains effective management of printing with multiple printing devices located in a wide area and effective management of supplies of expendables consumed by the multiple printing devices located in the wide area and to perform adequate accounting to the multiple printing devices located in the wide area, in a printing management system, an information management system and a group management system used for the printing management system, as well as in programs and information processing methods applied for these apparatuses (paragraph [0006]).

(2) regarding claim 2:


(3) regarding claim 4:
Merriam ‘756 discloses all the subject matter as described above except wherein: 
the cloud print server process is further configured to select the one or more print jobs by consulting print job data that specifies print jobs by upon user identification data and printing device group identification data.
However, Ellis ‘627 teaches wherein: the cloud print server process is further configured to select the one or more print jobs by consulting print job data that specifies print jobs by upon user identification data and printing device group identification data (paragraph [0027], where by using the designated printers group a particular printer is identified as belonging to that group assigned to print the print job).
Having a system of Ellis ‘627 reference and then given the well-established teaching of Merriam ‘756 reference, it would have been obvious to one having ordinary 

(4) regarding claim 8:
Merriam ‘756 further discloses wherein the cloud print server process is configured to generate the print job by providing information to be printed to an information converter and receiving printable information from the information converter (paragraph [0021], where data-processing apparatus 100 includes a universal print driver 160 comprising instructions executing on the user terminal that generate page description language (POL) data corresponding to the rendering job and describing content layout of one or more pages to be rendered. The PDL data describes the layout of each page of graphics, text, or other content to be rendered).

(5) regarding claims 9 and 17:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(6) regarding claims 10 and 18:
The limitations are similar to those treated in claim 2 and are met by the same references as discussed above.

(7) regarding claims 12 and 20:
The limitations are similar to those treated in claim 4 and are met by the same references as discussed above.

(8) regarding claim 16:
The limitations are similar to those treated in claim 8 and are met by the same references as discussed above.

Allowable Subject Matter
Claims 3, 5-7, 11, 13-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 3, 11 and 19 disclose the unique and distinct limitations of “wherein the cloud print server process is further configured to: receive, from a mobile device, an email request to print information, and  Docket No. 49986-0968 (1099US01) -31-assign the printing device group to the print job based upon the destination email address of the email request to print information”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claims 5, and 13 disclose the unique and distinct limitations of “wherein the cloud print server process supports an administrative user interface that includes functionality for users to create, edit, and delete printing device groups”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
C. Claims 6, and 14 disclose the unique and distinct limitations of “wherein the cloud print server process supports an Application Program Interface (API) that provides access to first functionality for retrieving print jobs, and the API specifies that a first type of request for retrieving a print job, included in the first functionality for retrieving print jobs, specifies at least user information and data that specifies a printing device group”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
D. Claims 7 and 15, depend on claims 6 and 14 respectively, and a similar analysis applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.